OPINION OF THE COURT. This case was brought before the circuit court of Arkansas county, and certified to this court because the judge of that court had previously appeared as attorney for the plaintiff before the justice of the peace. Wé think it necessary to notice only two points in this case. The first point was, that it does not appear that the parties dispensed with a tidal by jury. To authorize this court to reverse the judgment of the justice, we think, under the statute, it ought to appear that the plaintiff required a jury, and that it was refused. Secondly, the court are satisfied that the judgment entered by the justice is substantially good. The parties are identified, the sum is certain; and the only objection is, that the justice has said, “I give judgment,” instead of saying, “It is considered that the •defendant have and recover of the plaintiff.” In using the word “judgment,” the justice ■has included the more technical and formal words. His language is sufficiently certain, at least, as much so, as if a jury should say, “We find for the defendant.” Judgment af'firmed.